Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 1 of 15 PageID #:
                                     1127
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 2 of 15 PageID #:
                                     1128
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 3 of 15 PageID #:
                                     1129
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 4 of 15 PageID #:
                                     1130
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 5 of 15 PageID #:
                                     1131
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 6 of 15 PageID #:
                                     1132
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 7 of 15 PageID #:
                                     1133
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 8 of 15 PageID #:
                                     1134
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 9 of 15 PageID #:
                                     1135


                                                                                   113


     1     practical because there were just too many

     2     communications.

     3                  There were more than 3,000 of them.           That's

     4     what I understood you to tell me.

     5           A.     The content spoke for itself, correct.

     6           Q.     Okay.

     7                  You felt that the --- just reading it on your

     8     own gave you the --- the comfort and satisfaction that

     9     this was, in fact, harassment and criminal conduct under

    10     the Code, did not need to follow the rules and talk to

    11     the suspect?

    12           A.     It wouldn't work that way.         But that's why I

    13     reached out to Mrs. Scott and presented to her what I did

    14     have at that point.        And then we had the conversation

    15     about the search warrant to seize his phones and

    16     computers.

    17           Q.     All right.
    18           A.     But --- and I agreed with her honest decision,

    19     she reviewed the content on the disk and --- not all of

    20     them, of course.

    21                  And she was comfortable with --- that there was

    22     probable cause for his arrest.

    23           Q.     Okay.

    24                  Did you direct the Assistant Prosecuting



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 10 of 15 PageID #:
                                     1136


                                                                                114


      1     Attorney Scott to any particular e-mails?             Did you select

      2     any that you thought were most indicative for her to

      3     examine or do you just give her the disk and say, you

      4     know, here I'm going to leave this you, you can look at

      5     as much of it as you think you need to?

      6           A.     She put the disk in.       She started going through

      7     it herself.

      8           Q.     Okay.

      9           A.     And I pointed out some of the other e-mails,

     10     too, that were on the disk, but --- but she was at her

     11     own leisure going through some of the content.

     12           Q.     Uh-huh (yes).

     13                  In your report, as we've already addressed, you

     14     did print off some of the e-mails and attached them.                So

     15     you know, you wouldn't go down through the stack of stuff

     16     that was produced from the investigation and see which

     17     ones those were, but did you --- did you show those to
     18     APA Scott?

     19           A.     I don't believe I showed them all to her, but

     20     that she --- but I did address a few of them to her.

     21           Q.     Uh-huh (yes).

     22                  Was it your view that if there was even one

     23     e-mail from among the more than 3,000 that could be

     24     fairly interpreted as threatening, then that's all you



                  Sargent's Court Reporting Service, Inc.
                               1-800-727-4349
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 11 of 15 PageID #:
                                     1137
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 12 of 15 PageID #:
                                     1138
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 13 of 15 PageID #:
                                     1139
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 14 of 15 PageID #:
                                     1140
Case 1:17-cv-00052-IMK-MJA Document 114-17 Filed 07/08/19 Page 15 of 15 PageID #:
                                     1141
